DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5, 7, 11, 13, 15, 21-22, 25, 28-29, 31-32, and 34 are pending.
Claims 3-4, 6, 8-10, 12, 14, 16-20, 23-24, 26-27, 30, 33, and 35-54 have been cancelled. 
In the response filed October 3, 2022, Applicants have elected Group I, claims 1, 2, 5, 7, 11, 13, 15, 21-22, 25, 28-29, 31-32, and 34.  Applicants elect the following species: 
    PNG
    media_image1.png
    179
    794
    media_image1.png
    Greyscale
           On October 11, 2022, Applicants further elect a specific JAK inhibitor, Ruxolitinib, as the preferred anti-inflammatory compound.   
Based upon the response filed October 3, 2022 and the telephonic conversation on October 11, 2022, the election of species requirements are withdrawn.  The claims are examined as a whole. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7, 11, 13, 15, 21-22, 25, 28-29, 31-32, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being able to delay diabetes onset in short-term combination therapy with Ruxolitinib and proinsulin, does not reasonably provide enablement for method of preventing, delaying the onset of, or delaying the progression of, type 1 diabetes (T1D) in an individual having or at risk of having T1D, the method comprising providing in the individual:
an anti-inflammatory compound; and a pancreatic autoantigen as recited in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.
Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546. The factors have been considered with regard to the claims, with the most relevant factors discussed below:
(1) nature of the invention; 
(2) breadth of the claims;
(3) state of the prior art;
(4) amount of direction provided by the inventor;
(5) the level of predictability in the art;
(6) the existence of working examples; 
(7) quantity of experimentation needed; and
(8) relative skill in the art.
(1)    The nature of the invention:
The invention is drawn to a method of preventing, delaying the onset of, or delaying the progression of, type 1 diabetes (T1D) in an individual having or at risk of having T1D, the method comprising providing in the individual:
an anti-inflammatory compound; and a pancreatic autoantigen. See claim 1.   
 (2)    The breadth of claims: 
Claim 1 is a combination therapy to preventing, delaying the onset of, or delaying the progression of, type 1 diabetes (T1D) using any anti-inflammatory compound; and any pancreatic autoantigen.      
(3)    The state of the prior art:
	Reference U is a review article for immunotherapy trials for onset type 1 diabetes.  At page 10, Figure 1 shows the immunotherapies clinically tested or under testing in recent-onset type 1 diabetes.  At page 13, 2nd column, Reference U recommends agents for future studies which appear below:
It may be worthy to perform combination treatments using one of the available immunosuppressive treatments or tolerogenic agents followed by a potential
protolerogenic agent (e.g., a b-cell autoantigen). For example, a case can be made for testing anti-inflammatory agents as a component of combination therapies because
there is compelling evidence to show that inflammation is concomitant to T1D onset and may be involved earlier in the disease process.
(4) 	Amount of direction provided by the inventor:
 At pages 41-46, there is discussion for the combination short-term combination therapy with ruxolitinib and proinsulin to reduce early life delays in diabetes onset.  Additionally, see the Figures. 
(5) 	The level of predictability in the art:
The instantly claimed invention is highly unpredictable.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. 
Reference U (cited by the Examiner) teaches phase III trials have failed to demonstrate efficacy.  Reference U presents and elaborates on key emerging questions and recommendations for future immunotherapy trials in T1D.
(6)	The existence of working examples:
At pages 44-45, see the Results.  
(7) 	The quantity of experimentation needed:
	The quantity of experimentation needed is undue experimentation.  For Reference U, page 12, Table 2 shows the immunotherapy trials and the outcome for recent-onset type 1 diabetes.    
 (8) 	The relative skill in the art:
The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for desired activity to determine which combination therapy would benefit a patient with type 1 diabetes.  However, Reference U teaches the testing of anti-inflammatory agents as a component of combination therapies because useful due to compelling evidence to show that inflammation is concomitant to T1D onset.  	
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to use the instant claims, with no assurance of success. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11, 13, 15, 21, and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by The Trustees of the Columbia University in the City of New York [WO 2005/076965 (Reference B2, cited by Applicants)] which is relied upon in the International Search Report (Reference C1, cited by Applicants).  
	The instantly claimed invention is taught.  At page 4, see paragraph [0016]. The anti-inflammatory agent reduces the level of proinflammatory cytokine-mediated gene expression.  Anti-CD3 compounds are known to reduce pro-inflammatory cytokines. Anti-CD3 compounds are anti-inflammatory agents.  The autoantigens are glutamic acid decarboxylase (GAD65), islet cell antigen-2 (IA-2), insulin or proinsulin.
Reference B2 teaches the administration via the form of a kit with the anti-CD3, self-antigen and instructions for coadministration. See paragraph [0022]. The administration of the anti-CD3 and self-antigen may be on the same day or in a period of time such that their effects can be synergistic.  The administration may be, for example, intranasally, orally, or subcutaneously.  See paragraphs [0068] and [0069]. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 13, 15, 21, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bresson et al.  (Reference V, cited by the Examiner). 
 	The instantly claimed invention is taught.  Reference V teaches the combination therapy of anti-CD3 and nasal proinsulin in the treatment of onset diabetes. See the entire document.  Especially, page 1372, 1st column, see Table 1. The anti-inflammatory agent reduces the level of proinflammatory cytokine- mediated gene expression.  Anti-CD3 are known reduce pro-inflammatory cytokines. Anti-CD3 compounds are anti-inflammatory agent.  The autoantigens are insulin or proinsulin.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11, 13, 15, 21-22, 25, and 28-29 are rejected under 35 U.S.C. 103 as being obvious over The Trustees of the Columbia University in the City of New York [WO 2005/076965 (Reference B2, cited by Applicants)] which is relied upon in the International Search Report (Reference C1, cited by Applicants) or Bresson et al.  (Reference V, cited by the Examiner) in view of Brosius et al. (Reference W, cited by the Examiner).
Reference B2 teaches the combination therapy of anti-CD3 and antigen in the treatment of onset diabetes. Reference V teaches the combination therapy of anti-CD3 and nasal proinsulin in the treatment of onset diabetes.  See the rejections above.  
The difference between the instantly claimed invention and the prior art invention is the anti-inflammatory compound for treating of type 1 diabetes in the combination therapy.  
	Reference W teaches a combination therapy for diabetes treatment with a JAK inhibitor and a RAAS -inhibiting agent.  At page 1626, 1st  column, see the first full paragraph which states … Based on the growing evidence for JAK–STAT activation in DKD, baricitinib, a selective JAK1 and JAK2 inhibitor, developed by Eli Lilly and Company and Incyte for other indications, was investigated in a Phase 2  multicenter, randomized, double-blind, multi-dose, placebo-controlled study (NCT01683409) in participants with type 2 diabetic nephropathy with reduced kidney function and substantial persistent albuminuria who were already treated with RAAS-inhibiting agents.   
Reference W concludes with motivation to select other JAK inhibitors:
whether baricitinib or other JAK inhibitors will show a positive effect on the
progression of DKD; and
whether the long-term effect of JAK2 inhibition may be problematic if the treatment aggravates anemia that many DKD patients have.  
Based upon the teaching of References B2 and V, it would have been obvious to one of ordinary skill in the art to use JAK inhibitors as the anti-inflammatory compound in view Reference W.  The claimed invention is similar to the combination therapy administered for References B2 an V in treating onset type 1 diabetes. One would have been motivated to formulate compositions of References B2 and V in combination with Reference W with a reasonable expectation of success that development of the method of treating type 1 diabetes using a composition as instantly claimed would not change the properties of the claimed invention in a significant way.
The prior art teaches the testing of anti-inflammatory agents as a component of combination therapies because useful due to compelling evidence to show that inflammation is concomitant to T1D onset.  
The instant obviousness rejection is based on the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves close structural similarity of the instantly claimed compounds to the prior art compounds and the common utility shared among the compounds. See MPEP 2144(II). 
The Information Disclosure Statements filed June 29, 2020 and February 7, 2020 have been considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682. The examiner can normally be reached M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Zinna Northington Davis/
                          /Zinna Northington Davis/                          Primary Examiner, Art Unit 1625


Znd
11.16.2022